DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The high-current device in claims 1, 6, and 11 interpreted as being an electric storage device as described in ¶0015 as published.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (U.S. Patent Publication No. 2016/0339761A1, “Enomoto”).

Regarding claim 1, Enomoto discloses a cooling system for a hybrid vehicle (fig 2), comprising: 
a prime mover including an engine (61) having a supercharger, and a motor; 
an air conditioner that cools a vehicle interior; 
a refrigerant cooling circuit (31) that cools a cooling medium (refrigerant) used in the air conditioner;
a high-current device cooling circuit (48) that cools a high-current device (via 20) cooling water delivered to a high-current device that controls the motor; 
a water-cooled intercooler (see ¶0386-0388) that cools an air compressed by the supercharger; and 
a supercharger cooling circuit (47) that cools a supercharger cooling water delivered to the water-cooled intercooler (see ¶0386-0388), 
wherein the refrigerant cooling circuit includes a water-cooled condenser (15) that exchange heat between the cooling medium and the high-current device cooling water or the supercharger cooling water thereby cooling the cooling medium (¶0053), the cooling system comprising: 
a first water passage (from 22h to 22b) that connects the refrigerant cooling circuit to the high-current device cooling circuit to deliver the high-current device cooling water to the water-cooled condenser; 
a second water passage (from 22g to 22b) that connects the refrigerant cooling circuit to the supercharger cooling circuit to deliver the supercharger cooling water to the water-cooled condenser; 
a control valve (21) that selectively communicates the high-current device cooling circuit with the refrigerant cooling circuit through the first water passage, and selectively communicates the supercharger cooling circuit with the refrigerant cooling circuit through the second water passage (¶0088-0095); 
a detector (81, 82) that detects data relating to an operating condition of at least any one of the high-current device cooling circuit and the supercharger cooling circuit (¶0160); and 
a controller (70) that is configured to select one of the first water passage and the second water passage by manipulating the control valve based on the data collected by the detector (as the valve allows for passage through 42), in such a manner as to maximize an amount of heat transferred from the cooling medium to the high-current device cooling water or the supercharger cooling water (via allowing the medium to flow through 42).

Regarding claim 2, Enomoto further discloses wherein the controller (70) is further configured to 
obtain a first amount of the heat to be transferred from the cooling medium to the high-current device cooling water in the water-cooled condenser based on the data collected by the detector (81, 82, i.e. the amount of heat to raise the temperature of the battery to the desired point, see ¶0191), 
obtain a second amount of the heat to be transferred from the cooling medium to the supercharger cooling water in the water-cooled condenser based on the data collected by the detector (i.e. the amount of heat to raise the temperature of the inverter 19 to the desired point, see ¶0189), 
select the first water passage to deliver the high-current device cooling water to the water-cooled condenser if the first amount of the heat is greater than the second amount of the heat (as this would require the battery to be heated), and 
select the second water passage to deliver the supercharger cooling water to the water-cooled condenser if the second amount of the heat is greater than the first amount of the heat (as this would require the inverter to be heated).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto alone.

Regarding claims 3 and 8, Enomoto discloses all previous claim limitations. Enomoto further discloses all previous claim limitations. Enomoto, as modified, further discloses wherein the detector (81, 82) includes a water temperature sensor (82) that detects a temperature of the high-current device cooling water, and a water temperature sensor (81) that detects a temperature of the supercharger cooling water.
However, Enomoto dose not explicitly disclose wherein the controller is further configured to 
select the first water passage to deliver the high-current device cooling water to the water-cooled condenser if the temperature of the high-current device cooling water is lower than the temperature of the supercharger cooling water, and 
select the second water passage to deliver the supercharger cooling water to the water-cooled condenser if the temperature of the supercharger cooling water is lower than the temperature of the high-current device cooling water.
However, since Enomoto teaches maintaining the temperatures of the battery and inverters at a set point (see for example ¶0203), it would have been obvious to a person of ordinary skill in the art to have the temperature set points of these devices in a range wherein when the temperature of the high-current device cooling water is less that the temperature is lower than the temperature of the supercharger cooling water delivering the high-current device cooling water to the water-cooled condenser and to deliver the supercharger cooling water to the water-cooled condenser if the temperature of the supercharger cooling water is lower than the temperature of the high-current device cooling water in order to ensure the battery is maintained at the optimal temperature range. 

9.	Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto as applied to claims 1 and 2 above, and further in view of Katsuta et al. (Japanese Patent Publication JP2015055163A, “Katsuta”)

Regarding claims 5 and 10, Enomoto discloses all previous claim limitations. However, Enomoto does not explicitly disclose wherein the detector includes a vehicle speed sensor that detects a speed of the hybrid vehicle, and the controller is further configured to determine a fact that the hybrid vehicle stops based on the speed of the hybrid vehicle detected by the vehicle speed sensor, and select the second water passage to deliver the supercharger cooling water to the water-cooled condenser if the hybrid vehicle stops. Rather, Enomoto only teaches warming up the inverter via delivering the supercharger cooling water to the water-cooled condenser (¶0189). Katsuta, however, discloses a cooling system for a vehicle wherein a warm up function is operated when the vehicle is stopped (¶0015). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Enomoto to initiate warm up of the inverter when the vehicle is stopped in order to ensure the inverter is in an optimal temperature range. This would result in the detector including a vehicle speed detector capable of at least being able to determine when the speed is zero. 

10.	Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto as applied to claims 1 and 2 above, and further in view of Hoiruchi (French Patent Publication FR3051155A1).

Regarding claims 6 and 11, Enomoto discloses all previous claim limitations. Enomoto further discloses wherein the high-current device includes an electric storage device that supplies electricity to the motor and that is charged with electricity generated by the motor.  However, Enomoto does not explicitly disclose wherein the detector includes a state of charge level sensor that detects a state of charge level of the electric storage device, and the controller is further configured to select the first water passage to deliver the high-current device cooling water to the water-cooled condenser if the state of charge level of the electric storage device is lower than a reference level. Hoiruchi, however, discloses a cooling system for a vehicle where in a detector includes a state of charge level sensor that detects a state of charge level of the electric storage device, and a controller is configured to heat the electric storage device if the state of charge level of the electric storage device is lower than a reference level (page 7, lines 262-274). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Enomoto to provide the state of charge level sensor of Hoiruchi and to select the first water passage to deliver the high-current device cooling water to the water-cooled condenser, thereby heating it, if the state of charge level of the electric storage device is lower than a reference level in order to ensure the battery remains in an optimal temperature range. 

Allowable Subject Matter
11.	Claims 4, 7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does anticipate or render obvious the limitations of claims 4, 7, 9, and 12. Firstly, the prior art does not teach “wherein the detector includes a motor speed sensor that detects a rotational speed of the motor, and a turbine speed sensor that detects a rotational speed of a turbine of the supercharger, and the controller is further configured to select the first water passage to deliver the high-current device cooling water to the water-cooled condenser if the rotational speed of the turbine is higher than a first reference speed and the rotational speed of the motor is equal to or lower than a second reference speed, and select the second water passage to deliver the supercharger cooling water to the water-cooled condenser if the rotational speed of the turbine is equal to or lower than the first reference speed and the rotational speed of the motor is higher than a third reference speed” as required by claims 4 and 9. Enomoto, considered the closest prior art, teaches providing a supercharger and motor which would inherently have rotational speeds, however, Enomoto fails to teach monitoring these rotational speeds and controlling the flow to the condenser based on these values. Secondly, the prior art does not teach “wherein the supercharger cooling circuit includes a water pump that circulates the supercharger cooling water in the supercharger cooling circuit, the detector includes a pump sensor that detects an operating condition of the water pump, and the controller is further configured to select the first water passage to deliver the high-current device cooling water to the water-cooled condenser if the water pump stops” as required by claims 7 and 12. Enomoto, considered the closest prior art, teaches providing a supercharger cooling circuit, however fails to teach the supercharger cooling circuit having its own pump. The prior art fails to renders the limitations obvious and thus claims contain allowable subject matter. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763